76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John R. McINTYRE;  Ruth E. McIntyre, Plaintiffs-Appellants,v.ATTORNEY GENERAL OF THE COMMONWEALTH OF VIRGINIA;  Chairman,Loudoun County Board of Supervisors (George Burton);Circuit Court of Virginia for Loudoun County (Judge J.H.Chamblin);  Richard Kirk, Clerk of the Court, Circuit Courtof Virginia For Loudoun County;  Supreme Court of Virginia;F & M Bank-Winchester, Defendants-Appellees.
No. 95-2622.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  January 29, 1996.

John R. McIntyre, Ruth E. McIntyre, Appellants Pro Se.  Rita Marie Sampson, Office of the Attorney General of Virginia, Richmond, VA;  John Thomas Burch, Jr., Maloney & Burch, Washington, DC;  Henry Edmunds Coleman, III, Bryan & Coleman, P.L.C., Winchester, VA, for Appellees.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny the motion to dismiss the appeal, and affirm on the reasoning of the district court.   McIntyre v. Attorney Gen., No. CA-95-764-A (E.D.Va. August 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   We deny the motions of Appellees Kirk and the Chairman of the Loudoun County Board of Supervisors to dismiss them as parties.

AFFIRMED